Citation Nr: 1448207	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include kidney stones.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for seborrheic dermatitis.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Winston-Salem, North Carolina, VA Regional Office (RO). 

This case was previously before the Board in April 2011 at which time it was noted that although a VA Form 9 pertaining to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by left heel surgery at a VA facility is not associated with the claims file, VA's appeals tracking data base, the Veterans Appeals Contact and Locator System (VACOLS), indicates VA receipt of a timely VA Form 9.  Thus, the issue is properly on appeal. See 38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

The Veteran testified at a hearing before a hearing officer at the RO in November 2001.  In addition, he testified before a Veterans Law Judge (VLJ) in August 2010.  A transcript of both hearings has been associated with the claims file.

The Board remanded this case for additional development in April 2011.  During the course of the appeal, the VLJ who conducted the August 2010 Board hearing stopped working at the Board.  In October 2014, the Board sent the Veteran notice that the VLJ who had conducted his previous Board hearing was no longer employed by the Board and gave him the opportunity to elect to testify before another judge so that the same person whom he testified before would be the one signing his decision.  The Board later received correspondence from the Veteran in October 2014 that he wished to testify before another VLJ at a video conference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran elected to have a Board videoconference hearing scheduled for him, as the judge he previously testified before regarding his claims on appeal is no longer employed by the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at his local VA Regional Office as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



